DETAILED ACTION
0. This is to consider IDS filed 2/4/2022, as the signed attached.
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The Action is responsive to the Applicant’s Remarks, Arguments and Amendments filed 10/22/2021.
3. All rejections and/or objections made to claims previously is hereby withdrawn.
4. After a thorough search and examination of the instant application, and in light of the following, a notice of allowability is presented as below:
Prosecution histories for the instant application and parent application (15848737, filed 12/20/2017, US Patent 10747814 issued 8/18/2018) to which the instant is a divisional; 
An updated search on prior art conducted in domains (EAST, NPL-ACM, Google, Google Patents and Scholar, IP Discovery, NPL-IEEE, etc.); 
Claims 1-20 are allowed.  
Information Disclosure Statement
5. The information disclosure statements filed 08/17/2021 are in compliance with 37 CFR 1.97(c) and therein have been considered. Its corresponding PTO-1449 have been electronically signed as attached.
Reasons for Allowable
6. The following is the Examiner's statement of reasons for allowance:
Based on the amendments made 10/22/2021, the subject matters of claims 2 and 6 were incorporated into independent claims 1 and 13. 
The non-final rejections submitted 07/27/2021 for claim 2 was made under 35 U.S.C. § 103 as being unpatentable over 
Joshi et al.: "EXECUTING CONSTANT TIME RELATIONAL QUERIES AGAINST STRUCTURED AND SEMI-STRUCTURED DATA", (U.S. Patent Application Publication US 20160055191 Al, filed May 22, 2015 and published February 25, 2016, hereafter "Joshi"), in view of
Liu et al.: "EXTENDING DATABASE TABLES IN A MULTI-TENANT ENVIRONMENT", (U.S. Patent application Publication US 20110238709 Al, filed March 21, 2011 and published September 29, 2011, hereafter "Liu"); and claim 6 was rejected under 35 U.S.C. § 103 as being unpatentable over 
Joshi et al.: "EXECUTING CONSTANT TIME RELATIONAL QUERIES AGAINST STRUCTURED AND SEMI-STRUCTURED DATA", (U.S. Patent Application Publication US 20160055191 Al, filed May 22, 2015 and published February 25, 2016, hereafter "Joshi"), in view of
Surtani et al.: "DATA GRID SUPPORTING MULTIPLE PROTOCOLS", (U.S. Patent Application Publication US 20140279834 Al, filed March 23, 2011 and published September 27, 2012, hereafter "Surtani").

In a response, with respect to the above rejections, concerning rejections made to claims 1, (similarly applicable to claim 13), the Applicant argued, in the Remarks, Arguments, and Amendments filed 10/22/2021, that  
“Rather, Joshi only discloses an available library of functions that is provided to the user via an API that allows users to select which operations to execute. Joshi does not describe a catalog server making a determination as to which operations are needed to perform the database command. … The one or more basic operations specified in Joshi, however, are not the particular operations specified in amended Claim 1. Additionally, the features described in the Joshi reference are not described in the context of a sharded database system”, the Applicant further argued, based on amended subject matters, that ““paragraph [0343] of Joshi. However, paragraph [0343] describes a user interface that a user may use to manipulate data by either sorting or filtering columns displayed in the user interface. Therefore Joshi does not describe "an operation specified by a semi-structured SQL operator in the database command, wherein the semi-structured SQL operator is one of JSON_EXISTS, XML_EXISTS, JSON_VALUE, or JSON_QUERY,"”.
The Applicant further argued that:
“”However, paragraph [0344] describes creating, in response to a first database operation, a first distributed result set of fat pointers. The result set of fat pointers is not 
“”Tsirogiannis does not describe a catalog server maintaining the view definition. Additionally, Tsirogiannis does not reference implementation of a single sharded system that contains semi-structured data, unstructured data, and relational data. Therefore neither Joshi nor Tsirogiannis describe "an operation that specifies a relational view of semi-structured data extracted from semi-structured items in the relational table, wherein the catalog server maintains a view definition of the relational view," as recited in amended Claim 1””;
“”Joshi fails to disclose that "wherein during performance of the particular operation, each shard server of the plurality of shard servers independently generates a shard-specific data guide," as recited in amended Claim 1. Therefore Joshi does not describe "an operation that specifies generation of a data guide based on semi-structured items in the relational table, wherein during performance of the particular operation, each shard server of the plurality of shard servers independently generates a shard-specific data guide," as recited in amended Claim 1.””; and 

A thorough review of the application, it involves techniques leveraging and extending relational data sharding infrastructure to provide comprehensive support for sharding semi-structured and unstructured data, in addition to the relational data, in a single sharded database system and the techniques in which a catalog server pre-gathers all data it needs to answer fetches from a dynamically created temporary lob, encodes shard identifiers in lob locators sent to the client, and push down various operators to shard servers.
A further review of the rejections and the claims, in view of the prosecution histories of the application, and the results of update searches on the subject matters, the Examiner was persuaded that the Applicant’s above arguments are of merits and the Examiner is further specifically persuaded that the above described features related to managing semi-structured and unstructured data in a single sharded database system in combination with other subject matters high-lighted below as recited in the independent claims 1, and 13 as a whole is distinctive from prior art.

receiving, at a catalog server, a database command that references items in a relational table that has been sharded into a plurality of shards;
wherein each shard of the plurality of shards is assigned to a corresponding shard server of a plurality of shard servers;
determining, at the catalog server, that execution of the database command requires a particular operation;
wherein the particular operation is one of:
an operation specified by a semi-structured SQL operator in the database command, wherein the semi-structured SOL operator is one of:
JSON EXISTS,
XML EXISTS,
JSON VALUE, or
JSON QUERY;
an operation that creates an index from data extracted from semi-structured items in the relational table, and 
wherein during performance of the particular operation, each shard server of the plurality of shard servers creates a shard-specific index;
an operation that specifies a relational view of semi-structured data extracted from semi-structured items in the relational table, 
wherein the catalog server maintains a view definition of the relational view;
an operation that specifies generation of a data guide based on semi-structured items in the relational table, 
wherein during performance of the particular operation, each shard server of the plurality of shard servers independently generates a shard-specific data guide;
an operation that specifies a semi-structured data view of relational data stored in the relational table, 
wherein the operation specifies an operator that is one of:
JSON OBJECT(),
JSON ARRAY(),
JSON OBJECTAGG(),
JSON ARRAY AGG(),
XMLElement(),
XMLF ore st(),
XMLConcat(),
XMLAgg(),
XMLComment(), and
XMLPI():
sending a respective remote command to each shard server of the plurality of shard servers that is involved in the particular operation to cause each shard server that is involved in the particular operation to perform a respective portion of the particular operation on items in its respective shard.” 

With respect to the instant application, an update search on prior art in domains (EAST, NPL-ACM, Google, NPL-IEEE, Google Patents and Scholar, IP Discovery, etc.) has been conducted. The prior art searched and investigated in the domains (EAST, NPL-ACM, Google, NPL-IEEE, Google Patents and Scholar, etc.) do not fairly teach or suggest teaching of the subject matter as described above and disclosed in the independent claims 1, and 13. 

Claims (2-12), and (14-20) are directly or indirectly dependent upon the independent claims 1, and 13, respectively, and are also distinct from the prior arts for the same reason.
After a search and a thorough examination of the present Application and in light of the prior art, Claims 1-20 are allowed.  
Conclusions
7. Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
8. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hrs.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
March 7, 2022